UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2013 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-4702 AMREP Corporation (Exact name of Registrant as specified in its charter) Oklahoma 59-0936128 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 300 Alexander Park, Suite 204, Princeton, New Jersey (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(609) 716-8200 Not Applicable (Former name or former address, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes X No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Number of Shares of Common Stock, par value $.10 per share, outstanding at February 28, 2013 – 5,996,212. AMREP CORPORATION AND SUBSIDIARIES INDEX PART I.FINANCIAL INFORMATION PAGE NO. Item 1. Financial Statements Consolidated Balance Sheets January 31, 2013 (Unaudited)and April 30, 2012 1 Consolidated Statements of Operations and Retained Earnings (Unaudited) Three Months Ended January 31, 2013 and 2012 2 Consolidated Statements of Operations and Retained Earnings (Unaudited) NineMonths Ended January 31, 2013 and 2012 3 Consolidated Statements of Cash Flows (Unaudited) NineMonths Ended January31, 2013 and 2012 4 Notes to Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 4. Controls and Procedures 20 PART II.OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 21 Item 6. Exhibits 22 SIGNATURE 23 EXHIBIT INDEX 24 PART I.FINANCIAL INFORMATION Item 1.Financial Statements AMREP CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (Thousands, except par value and number of shares) January 31, April 30, (Unaudited) ASSETS: Cash and cash equivalents $ $ Receivables, net: Media Services operations Real estate operations and corporate 47 55 Real estate inventory Investment assets, net Property, plant and equipment, net Intangible and other assets, net Taxes receivable - Deferred income taxes, net TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY: LIABILITIES: Accounts payable, net and accrued expenses $ $ Notes payable: Due within one year Due beyond one year Due to related party – Due beyond one year (Note 7) - Taxes payable - Other liabilities Accrued pension cost TOTAL LIABILITIES SHAREHOLDERS’ EQUITY: Common stock, $.10 par value; Shares authorized – 20,000,000; 7,420,704 shares issued Capital contributed in excess of par value Retained earnings Accumulated other comprehensive loss, net ) ) Treasury stock, at cost; 1,424,492 shares ) ) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ 1 AMREP CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations and Retained Earnings (Unaudited) Three Months Ended January 31, 2013 and 2012 (Thousands, except per share amounts) REVENUES: Media Services operations $ $ Real estate land sales - Interest and other 2 5 COSTS AND EXPENSES: Real estate land sales (including indirect costs) 96 Operating expenses: Media Services operations Real estate selling and commissions 60 60 Other General and administrative: Media Services operations Real estate operations and corporate Interest expense INCOME (LOSS) BEFORE INCOME TAXES ) ) PROVISION (BENEFIT) FOR INCOME TAXES ) ) NET INCOME (LOSS) 3 ) RETAINED EARNINGS, beginning of period RETAINED EARNINGS, end of period $ $ EARNINGS (LOSS) PER SHARE – BASIC AND DILUTED $ $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 2 AMREP CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations and Retained Earnings (Unaudited) Nine Months Ended January 31, 2013 and 2012 (Thousands, except per share amounts) REVENUES: Media Services operations $ $ Real estate land sales Interest and other 61 18 COSTS AND EXPENSES: Real estate land sales (including indirect costs) Operating expenses: Media Services operations Real estate selling and commissions Other General and administrative: Media Services operations Real estate operations and corporate Impairment of assets - Interest expense INCOME (LOSS) BEFORE INCOME TAXES ) PROVISION (BENEFIT) FOR INCOME TAXES ) ) NET INCOME (LOSS) ) RETAINED EARNINGS, beginning of period RETAINED EARNINGS, end of period $ $ EARNINGS (LOSS) PER SHARE – BASIC AND DILUTED $ ) $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 3 AMREP CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended January 31, 2013 and 2012 (Thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Impairment of assets - Depreciation and amortization Non-cash credits and charges: Pension accrual Provision for doubtful accounts ) ) Loss on disposition of assets, net 21 67 Changes in assets and liabilities: Receivables ) Real estate inventory and investment assets ) Intangible and other assets ) Accounts payable and accrued expenses ) ) Taxes receivable and payable ) ) Deferred income taxes and other long-term liabilities ) 1 Accrued pension cost ) ) Total adjustments ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures - property, plant and equipment ) ) Acquisition of a business, net of cash acquired ) - Proceeds from the disposition of assets - 12 Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from debt financing Principal debt payments ) ) Net cash provided by (used in) financing activities ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS,beginning of period CASH AND CASH EQUIVALENTS,end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ $ Income taxes paid – net of refunds $ $ Non-cash transactions: Reclassification to investment assets from receivables $
